 

Exhibit 10.2

 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT (“Agreement”) dated May 9, 2017 (“Effective Date”), by
and among (i) APEX MEDIA CORPORATION, a South Carolina corporation (“AMC”), (ii)
PEARCE DEVELOPMENT, LLC, f/k/a Apex Real Property, LLC, a South Carolina limited
liability company (“ARP” and, collectively with AMC, the “Sellers”), (iii) Saga
Quad States Communications, LLC, a Delaware limited liability company (“Buyer”)
and (iv) solely as to Section 13.9, G. Dean Pearce, individually (“Owner”).

 

Recitals

 

AMC is the licensee and operator of radio stations WCKN(FM), Moncks Corner,
South Carolina (FCC Facility ID No. 11651); WMXZ(FM), Isle of Palms, South
Carolina (FCC Facility ID No. 6634); WXST(FM), Hollywood, South Carolina (FCC
Facility ID No. 3969): WAVF(FM), Hanahan, South Carolina (FCC Facility ID No.
24776); WSPO(AM), Charleston, South Carolina (FCC Facility ID No. 60038); and
translator stations W261DG, Charleston, South Carolina (FCC Facility ID No.
141216) and W257BQ, Charleston, South Carolina (FCC Facility ID No. 149563) and
WVSC(FM), Port Royal, South Carolina (FCC Facility ID No. 49910); WLHH(FM),
Ridgeland, South Carolina (FCC Facility ID No. 40705); WALI(FM), Walterboro,
South Carolina (FCC Facility ID No. 25206); and translator stations W256CB,
Beaufort, South Carolina (FCC Facility ID No. 154709); and W293BZ, Hilton Head,
South Carolina (FCC Facility ID No. 138733) (each, individually, a “Station”
and, collectively, the “Stations”).

 

ARP owns certain real property used in the operation of the Stations.

 

Owner beneficially owns all of the issued and outstanding equity interests in
each of AMC and ARP.

 

Subject to the consent of the Federal Communications Commission (“FCC”) and
other terms and conditions set forth herein, Sellers desires to sell and Buyer
desires to acquire the Stations, and all or substantially all of the assets,
leases, contracts, agreements, and licenses used or useful in the operation of
the Stations, with certain exceptions as provided below, and Sellers desires to
transfer such assets to Buyer.

 

Agreement

 

The parties agree as follows:

 

1.          Sale and Transfer of Assets. Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined in Section 10.1) Sellers will
sell, assign, transfer and deliver to Buyer substantially all of the assets and
rights of every kind and nature, real, personal, and mixed, tangible and
intangible, now or hereafter owned by Sellers, or in which Sellers now or
hereafter has an interest, that are used or useful in connection with the
operation of the Stations, including assets and rights acquired by Sellers or
arising between the date hereof and the Closing Date, including, without
limitation, the following (collectively, the “Assets”):

 



 1 

 

 

1.1           Licenses. As listed on Schedule 1.1, all licenses, permits and
authorizations issued by any governmental or regulatory agency (including
antenna structure registration numbers) which are transferable or assignable,
and are used in, or in connection with, the operation of the Stations (the
“Licenses”);

 

1.2           Real Property. All of Sellers’ right, title and interest (included
pursuant to any leases or licenses) in the real estate described on Schedule
1.2, including, to the extent owned by either Sellers, all fixtures and
improvements thereon (the “Real Property”);

 

1.3           Tangible Assets. All tangible assets of Sellers used in, or in
connection with, the operation of the Stations, including those listed on
Schedule 1.3 (the “Tangible Assets”);

 

1.4           Assigned Contracts. The following leases, contracts, and
agreements (collectively, the “Assigned Contracts”):

 

(a)          All leases (including Real Property Leases), contracts and
agreements listed on Schedule 1.4;

 

(b)          All oral or written contracts or agreements to air advertising for
cash or trade, to the extent such contracts or agreements pertain to the
Stations as specified on Schedule 1.4; and

 

(c)          All other contracts, business agreements, leases and arrangements
relating to the operation of the Stations, which (i) are not specifically
disclosed in this Agreement or in the Schedules, but which are entered into by
Sellers in the ordinary course between the date hereof and the Closing Date and
which involve consideration payable or receivable not in excess of Five Thousand
Dollars ($5,000) individually and Twenty-Five Thousand Dollars ($25,000) in the
aggregate, or (ii) are entered into by Sellers with Buyer’s consent.

 

1.5           Call Letters. All right, title and interest of Sellers in and to
the use of the call letters for the Stations (the “Call Letters”);

 

1.6           Intellectual Property. All of Sellers’ right, title and interest
in Intellectual Property (as defined in Section 4.7(a)), including, those set
forth on Schedule 1.6; and

 

1.7           Business Records. All business records of the Stations relating to
their operation (including, without limitation, tapes, computer disks, USB
drives, accounting records, journals and ledgers, customer lists, access to
cloud storage, and the Stations’ log books), but not including tax records (the
“Business Records”);

 



 2 

 

 

1.9           Excluded Assets. The Assets shall not, however, include any of
Sellers’ cash, cash equivalents or similar type investments, bank accounts,
investments, deposits, all accounts receivable arising in connection with the
operation of the Stations prior to the Closing Date, books and records
pertaining to company organization, contracts of insurance (including the cash
surrender value thereof, and all insurance proceeds or claims made by Sellers
relating to property or equipment repaired, replaced or restored by Sellers
prior to the Closing Date except for any rights or proceeds that may be assigned
to Buyer), employee pension and other benefit plans or collective bargaining
agreements, duplicate copies of such records as are necessary to enable Sellers
to file its tax returns and reports, as well as any other records or materials
relating to Sellers generally and not involving the Stations specifically, or
any of the other assets described on Schedule 1.9, all of which shall remain the
property of Sellers (collectively, the “Excluded Assets”).

 

2.          Purchase Price and Payment.

 

2.1           Escrow Deposit; Post-Closing Escrow. Upon execution of this
Agreement, Buyer shall pay a deposit in the amount of One Million One Hundred
Fifty Thousand and 00/100 Dollars ($1,150,000.00) (the “Deposit”) as further
provided and governed by the Escrow Agreement among Buyer, Sellers, and
Smithwick & Belendiuk, P.C. and Putbrese, Hunsaker & Trent, PC (collectively,
the “Escrow Agent”) substantially on the terms and in the form attached hereto
as Exhibit A (the “Escrow Agreement”), to be applied toward the Purchase Price
at Closing or otherwise disbursed under the terms of this Agreement.

 

2.2           Payment at Closing; Allocation of Purchase Price. Subject to
adjustment as described in Section 2.3 below, Buyer agrees, as consideration for
the Assets, at Closing, to (i) pay to Sellers a total amount (including the
Deposit) equal to Twenty Three Million and 00/100 Dollars ($23,000,000.00) (such
adjusted amount, the “Cash Purchase Price”) and (ii) grant AMC the right to
certain radio commercials as further described, and subject to the limitations
set forth, on Schedule 2.2 (the “Additional Purchase Price” and, collectively,
with the Cash Purchase Price, the “Purchase Price”). The Cash Purchase Price
shall be paid by wire transfer of immediately available funds to an account
designated by the Sellers to Buyer, in writing, at least five (5) business days
prior to Closing. Buyer and Sellers agree that the Purchase Price shall be
allocated between the Stations and among the Assets as determined by an
appraisal conducted by an appraiser experienced in the appraisal of broadcast
stations (as determined jointly by the parties), which will be engaged by Buyer
promptly after the Effective Date. As contemplated under Section 1060 of the
Internal Revenue Code (the “Code”), Buyer and Sellers shall submit Form 8594 to
the Internal Revenue Service following the Closing, which Form 8594 shall
reflect the allocation reasonably determined by Buyer.

 

2.3           Purchase Price Adjustment/Prorations; Dispute Resolution.

 

(a)          Current vacation and other fringe benefit accruals for any
employees of the Stations hired by Buyer, and real estate taxes, assessments
(including installments thereof due following Closing), sewer rents and taxes,
personal property taxes, rents, utility charges (including electricity, gas,
water, sewer and telephone), refuse collection, and other service contracts (as
applicable) assumed by Buyer shall be prorated ratably as of the Closing Date.
To the extent not yet known, current year real estate taxes and assessments
initially shall be apportioned on the basis of real estate taxes and assessments
assessed for the preceding year plus 3%, with a reapportionment as soon as the
new tax rate and valuation can be ascertained. The real property taxes and
assessments shall be prorated in accordance with the custom and practice of the
local jurisdiction in which the Real Property is located (as determined by the
Title Company, as defined in Section 6.4(a) hereof). Three (3) business days
prior to the Closing, Sellers shall deliver to Buyer a written good faith
estimate of all adjustments and prorations to be made under this Agreement (the
“Sellers’ Initial Statement”). Subject to the consent of Buyer, the net amount
of the Sellers’ Initial Statement shall be treated as an adjustment to the Cash
Purchase Price pursuant to Section 2.2, above.

 



 3 

 

 

(b)          Within ninety (90) days following the Closing, Buyer may deliver to
Sellers a written statement describing any objections to the calculations on the
Sellers’ Initial Statement (the “Buyer’s Objections”). The parties agree to
negotiate in good faith to resolve any disputed amounts, but in the event the
parties are unable to resolve such disputes and the amount in dispute exceeds
Five Thousand Dollars ($5,000.00), the amounts shall be determined by an
independent certified public accountant, mutually acceptable to the parties (the
“Independent Accountant”). The dispute shall be submitted to the Independent
Accountant no later than thirty (30) days after the delivery of the Buyer’s
Objections. The determination by the Independent Accountant shall be final, and
the fees and expenses of the Independent Accountant shall be paid fifty percent
(50%) by Sellers and fifty percent (50%) by Buyer. If the amount in dispute is
less than Five Thousand Dollars ($5,000.00) it shall be divided equally between
Buyer and Sellers.

 

(c)          If the parties agree, or if the Independent Accountant determines,
that any prorations or adjustments differ from the Sellers’ Initial Statement,
then the difference between such prorations and adjustments and the Sellers’
Initial Statement shall be paid by Sellers or Buyer, as the case may be, within
thirty (30) days of the final determination of the last such disputed amount.

 

3.          No Assumption of Liabilities. Buyer shall not assume and shall not
be obligated to pay any of the liabilities or obligations of Sellers (“Excluded
Liabilities”), including, without limitation, any taxes owed by Sellers, except
for those liabilities and obligations arising or accruing on or after the
Closing Date with respect to the Assets. Upon assumption by Buyer of the
Assigned Contracts, Buyer shall be entitled to all of Sellers’ rights and
benefits thereunder and shall relieve Sellers of Sellers’ obligations to perform
the same. If Buyer pays any of the Excluded Liabilities, then Sellers shall
reimburse the amount of such payment to Buyer by wire transfer of immediately
available funds within two (2) business days of receipt by Sellers of a demand
for reimbursement, together with corresponding documentation of such payment.

 

4.          Sellers’ Representations and Warranties. The following
representations and warranties shall survive from the Closing Date for the
periods specified in Section 4.20. For purposes of this Section 4, all
references to the “knowledge of Sellers,” to “Sellers’ knowledge” or words of
similar import shall mean the actual knowledge of any of the officers, directors
or members of Sellers after due inquiry. Sellers, jointly and severally,
represent and warrant to Buyer as of the date hereof and as of the Closing Date,
with respect to the Stations, as follows:

 



 4 

 

 

4.1           Formation, Standing and Power. AMC is a corporation and ARP is a
limited liability company, each duly formed, validly existing and in good
standing under the laws of the State of South Carolina, and each Seller has all
necessary power and authority to own, use and transfer its properties and the
Assets and to transact its business as now being conducted. Except as set forth
in the foregoing sentence, there are no other jurisdictions in which the
character or use of the Assets or the nature of Sellers’ business makes
necessary the licensing or qualification of Sellers to do business.

 

4.2           Authority for Transaction. Sellers’ execution and delivery of this
Agreement, their compliance with its provisions, and the consummation of all of
the transactions contemplated herein have all been duly and validly authorized
by all necessary action on the part of Sellers and their board of directors or
other, similar governing body, and this Agreement is valid and binding upon
Sellers in accordance with its terms.

 

4.3           Licenses. AMC is, and on the Closing Date will be, the holder of
the Licenses, all of which are in full force and effect. The Licenses constitute
all material licenses, permits and governmental authorizations and approvals
necessary for the operation of the Stations. No proceeding (judicial,
administrative or otherwise) has been commenced or, to Sellers’ knowledge,
threatened, against the Stations, or in respect of any License, which could lead
to a revocation, suspension or limitation of the rights under any License. AMC
is in compliance with all of its obligations under each of the Licenses,
including its obligations under the Communications Act of 1934, as amended (the
“Communications Act”) and the rules and regulations of the FCC promulgated
thereunder.

 

4.4           Condition of Assets. On the Closing Date, each item comprising the
Assets shall be in good operating condition and repair, reasonable wear and tear
excepted. Between the signing of this Agreement and the Closing Date, Sellers
shall use commercially reasonable efforts to maintain the Assets in good
operating condition so as to enable Buyer, upon Closing, to operate the Stations
at the same level as currently being operated by Sellers.

 

4.5           Title; Real Property; Towers.

 

(a)          Sellers have, and shall transfer to Buyer at the Closing, all of
the Assets (including the Real Property), free and clear of all security
interests, mortgages, pledges, liens (including mechanics and materialmen
liens), conditional sales agreements, leases or tenancies, covenants,
conditions, restrictions, encumbrances, rights of way, easements, charges,
judgments or claims of third parties of any nature whatsoever, except the
Permitted Liens as listed on Schedule 4.5. “Permitted Liens” means, (i) liens
for taxes, assessments and other governmental charges not yet due and payable;
(ii) zoning laws and ordinances and similar laws that are not violated by any
existing improvement or that do not prohibit the use of the Real Property as
currently used in the operation of the Stations; (iii) any right reserved to any
governmental authority to regulate the affected property (including restrictions
stated in permits); (iv) easements, rights of way, restrictive covenants and
other encumbrances, encroachments or other similar matters affecting title that
(A) do not materially or adversely affect title to the property subject thereto,
(B) do not materially or adversely affect the value of the property subject
thereto if related to Owned Real Property, or (C) impair the continued use of
the property in the ordinary course of business of the Stations; (v) any state
of facts an accurate survey would show, provided same does not render title
unmarketable or prevent the Real Property from being utilized in substantially
the same manner currently used; and (vi) any lien that will be released at the
Closing. Notwithstanding the foregoing, Permitted Liens will not include any
Defects asserted by Buyer, unless waived pursuant to Section 6.4. All
encumbrances to title other than the Permitted Liens shall be removed at or
prior to the closing unless specifically designated as continuing after the
Closing on Schedule 4.5(a).

 



 5 

 

 

(b)          Schedule 1.2 contains a list of all Real Property used in
connection with the operation of the Stations. Sellers have good, marketable and
insurable fee simple title to the owned Real Property identified on Schedule 1.2
(the “Owned Real Property”).

 

(c)          Schedule 1.2 includes a list of each lease, sublease, license or
similar agreement pertaining to Sellers’ use and occupancy of the Real Property
(the “Real Property Leases”). Sellers have good and valid leasehold interests
in, or have a valid license to occupy, the Real Property covered by the Real
Property Leases as of the date of this Agreement. The transactions contemplated
by this Agreement do not require the consent of any other party to such Real
Property Leases, will not result in a breach of or default under such Real
Property Leases, and will not otherwise cause such Real Property Leases to cease
to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the Closing.

 

(d)          Except as set forth on Schedule 4.5(d), the Owned Real Property
includes, and the Real Property Leases provide, all sufficient and necessary
access to the Stations’ facilities without need to obtain any other access
rights.

 

(e)          The Real Property is not subject to any suit for condemnation or
other taking by any public authority. All buildings and other improvements owned
or leased by Sellers that are included in the Real Property are in good and
normal operating condition, ordinary wear and tear excepted. To the knowledge of
Sellers, there are no patent or latent defects or adverse facts or dangerous
conditions that exist upon the Real Property. Neither Seller is in breach or
default under any Real Property Leases, and no event has occurred or
circumstance exists which, with the delivery of notice, the passage of time or
both, would constitute such a breach or default by either Seller, or permit the
termination of any Real Property Leases. Sellers have no knowledge of any
default under any Real Property Lease by the other party to the Real Property
Lease. There are no disputes with respect to such Real Property Leases. Sellers
have delivered to Buyer true and correct copies of the Real Property Leases
together with all amendments thereto, and true and correct copies of all title
insurance commitments and policies, surveys and environmental assessments in its
possession or control that are applicable to the Real Property.

 



 6 

 

 

(f)          Except as set forth on Schedule 1.4 Sellers have not granted any
oral or written right to any other party to lease, sublease, license or
otherwise occupy any of the Real Property. Except as set forth on
Schedule 4.5(f), no violations of zoning laws or any encroachments exist with
respect to the Real Property, either onto such Real Property by third parties,
or by the Assets onto the property of others, for which there is not a valid
easement or license. No work has been undertaken with respect to the Real
Property which has not been, or by the Closing Date will not be, paid for in
full. The Real Property is in compliance with all applicable laws, ordinances,
rules and regulations, including, the Americans with Disabilities Act (where
applicable). The Real Property is zoned for its present use. No special use
permits or variances have been issued for Sellers’ or the applicable tenant’s
use of the Real Property. No part of the Real Property is subject to any
building, health, environmental, safety, sanitation or use restrictions that
restrict or prevent the use of the Real Property in accordance with the zoning
classification applicable thereto; nor is the Real Property or either Seller in
violation of any such restrictions.

 

(g)          The Real Property is not located in any conservation or historic
district or in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards. All governmental
approvals which are necessary for the use and operation of the Real Property
have been obtained and are current. Seller have received no notice, and have no
knowledge, of any special assessments affecting the Real Property and no
federal, state or local taxing authority has asserted any tax deficiency, lien
or assessment against the Real Property which has not been paid or the payment
for which adequate provision has not been made, other than current real estate
taxes which shall be paid by Sellers at or prior to Closing. Neither Seller
knows of any public improvements which have been ordered to be made or which
have been completed, assessed and not paid for. The Real Property is not subject
to, or enrolled in, any tax abatement, subsidy, incentive or other governmental
economic development program. The real property taxes and assessments for the
Real Property are not currently under appeal, contest or challenge.

 

(h)          With respect to the Real Property Leases, Sellers have not made any
alterations or improvements to the subject Real Property which must be (or at
the landlord’s option could be required to be) removed at the end of the
applicable lease term.

 

(i)          The transmitters for the Stations are operating in accordance with
and within the parameters established by the FCC and the Licenses. The broadcast
towers for the Stations are in compliance with all applicable rules, including,
without limitation, the Federal Aviation Act and all rules and regulations
promulgated thereunder, and have been properly registered with the FCC on
Antenna Structure Registrations (“ASRs”). The descriptions of the towers on the
ASRs are identical to the facilities described in the Licenses issued by the FCC
(the “FCC Licenses”).

 

4.6           Contracts, Leases, Agreements, Etc. Sellers have delivered to
Buyer complete and correct copies of all of the Assigned Contracts shown on
Schedule 1.4 (including any amendments and modifications thereto) to the extent
those Assigned Contracts are in writing, and to the extent any such Contracts
are not in writing, Sellers have provided to Buyer a written description of the
material terms of those contracts. The Assigned Contracts to be transferred or
assigned to Buyer are now and will, on the Closing Date, be valid, binding and
in full force and effect. Except for the Assigned Contracts, neither Seller is a
party to any contract, agreement or arrangement, whether written or oral, or
whether express or implied, that is material to the operation of the Stations.
Sellers and, to Sellers’ knowledge, each other party to the Assigned Contracts
have complied in all material respects with all required provisions thereunder.
To Sellers’ knowledge, no event has occurred which, but for the passage of time
or the giving of notice, or both, would or might constitute a default under, or
termination of, any Assigned Contract. Each Assigned Contract may be transferred
by the Seller that is a party thereto in accordance with its terms and without
the consent of any other party, or if such consent is required, has been
obtained or will be obtained by Sellers prior to the Closing Date.

 



 7 

 

 

4.7           Intellectual Property.

 

(a)          “Intellectual Property” means all of the following used or held for
use in connection with the Stations in any jurisdiction throughout the world:
(i) all trademarks, service marks, jingles, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, e-mail addresses, social media
accounts, social networking and multimedia accounts and the contents and
information contained therein, and rights in telephone numbers and facsimile
numbers, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (ii) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (iii) all trade secrets and confidential
business information (including ideas, research and development, know-how,
customer lists, formulas, compositions, manufacturing and production processes
and techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (iv) all computer software (including source code, executable
code, data, databases, and related documentation), (v) all other proprietary
rights, (vi) all copies and tangible embodiments of any of the foregoing (in
whatever form or medium), (vii) all goodwill associated with any of the
foregoing, (viii) all licenses and sublicenses granted and obtained with respect
to any of the foregoing and all rights thereunder, (ix) all remedies against
infringement of any of the foregoing, and (x) all rights to protection of
interests in any of the foregoing.

 

(b)          Sellers own or possess or have the right to use pursuant to a valid
and enforceable, written license, sublicense, agreement, or permission all
Intellectual Property necessary for the operation of the Stations as presently
conducted and as presently proposed to be conducted including, without
limitation, all Intellectual Property used in any service, product, technology
or process (i) currently being used, published or marketed by Sellers or (ii)
currently under development for possible future publication, marketing or other
use by Sellers. Each item of Intellectual Property owned or used by Sellers in
connection with the Stations immediately prior to the Closing will be owned or
available for use by Buyer on identical terms and conditions immediately
subsequent to the Closing. Sellers have taken all necessary action to maintain
and protect each item of Intellectual Property that it owns or uses in
connection with the Stations.

 

(c)          Sellers have not interfered with, infringed upon, misappropriated,
or otherwise come into conflict with any Intellectual Property rights of third
parties, and there has been no charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or violation
(including any claim that Sellers must license or refrain from using any
Intellectual Property rights of any third party). To Sellers’ knowledge, no
third party has interfered with, infringed upon, misappropriated, or otherwise
come into conflict with any Intellectual Property rights of Sellers used in
connection with the Stations.

 



 8 

 

 

(d)          There has been no patent or registration issued to Sellers with
respect to any Intellectual Property used in connection with the Stations, and
Sellers have made no application for any patent or registration with respect to
any Intellectual Property used in connection with the Stations that is currently
pending. Sellers have not granted to any third party any license, sublicense,
agreement or permission with respect to any Intellectual Property used in
connection with the Stations.

 

4.8           Employees and Agreements Relating to Employment. (a) The names of
all employees of the Stations, position, classification, current base rate of
compensation, all bonuses received for the 12 month period preceding the Closing
Date, and (b) all fringe benefit plans are as set forth on Schedule 4.8. Buyer
has received a true and correct copy of all benefit plans listed on Schedule
4.8. Except as set forth on Schedule 4.8, there is (i) no written employment
contract with any employee of the Stations, (ii) no obligation, contingent or
otherwise, under any employment arrangement, (iii) no collective bargaining
agreement and (iv) no employee pension, retirement, profit sharing, bonus or
similar plan. No union has been certified or has sought recognition as a
bargaining agent for any employee of the Stations.

 

4.9           Legal Proceedings, Etc. No litigation or proceeding (judicial,
administrative or otherwise) is pending or, to the knowledge of Sellers,
threatened, against Sellers or any of their affiliates relating to the Stations
or any Asset. Sellers do not know of, or have reasonable grounds to anticipate,
any possible basis for any such action.

 

4.10         Compliance with Licenses, Laws, Regulations and Orders. At the
Closing, Sellers will be in compliance with all material terms and conditions of
all Licenses, laws, regulations and orders applicable to their business and
operations (including the Assets), including, without limitation, the
Communications Act and all regulations issued by the FCC. Sellers are not
charged with violating or, to the knowledge of Sellers, threatened with a charge
of violating, or under investigation with respect to a possible violation of,
any provision of any License, or of any federal, state or local law,
administrative ruling, or regulation relating to any aspect of its business. All
of Sellers’ Assets are operated in compliance with all material terms and
conditions of the FCC Licenses, and all laws, ordinances, codes, regulations
(including applicable engineering standards required to be met under applicable
FCC rules) and other requirements of any governmental authority having
jurisdiction over the Assets.

 

4.11         No Conflict. The execution and delivery of this Agreement by
Sellers, compliance by Sellers with all of their provisions hereof, and the
consummation of the transactions contemplated hereby, will not:

 

(a)          conflict with, or result in a breach of, any provision of Sellers’
articles of incorporation or certificate of formation, or bylaws or limited
liability company agreement, as applicable;

 



 9 

 

 

(b)          result in a default, or give rise to any right of termination,
cancellation or acceleration, under any term, condition or provision of any
contract, encumbrance or other instrument or obligation to which either Seller
is a party or by which either Seller or any of the Assets may be bound; or

 

(c)          violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Sellers, or any of the Assets.

 

Except for the approval of the FCC, and such consents as are necessary for
assignment of the Assigned Contracts as specified on Schedule 1.4, no consent,
waiver or approval by, notice to, or filing with any person or entity is
required in connection with the execution and delivery of this Agreement by
Sellers, compliance by Sellers with any of its provisions, or the consummation
of the transactions contemplated hereby.

 

4.12         Operation of Stations. The Stations, at Closing, will be operating
in substantial compliance with all laws, regulations and orders including,
without limitation, compliance with the Federal Communications Act and all
regulations issued by the FCC thereunder, and the terms and conditions of the
Licenses. Sellers know of no breach, or occurrence of an event or events that
with the passage of time or the giving of notice or both would constitute a
breach, of any such law, regulation or order.

 

4.13         Insurance. All insurance policies owned by Sellers, or of which
either Seller is a named beneficiary, are set forth on Schedule 4.13. All such
policies are now, and through the Closing Date will be, fully in effect in
accordance with their terms, with no default in the payment of premiums and no
grounds for cancellation or avoidance of any portion thereof, or for any
reduction of the coverage provided thereby.

 

4.14         Liabilities. As of the Closing Date, all of Sellers’ liabilities,
except for those liabilities arising on or after the Closing Date relating to
the Assigned Contracts, shall have been fully paid and discharged, and no
creditors of Sellers shall have any claim on the Assets for the payment of such
liabilities.

 

4.15         Broker. Neither Seller has incurred or become liable for any
broker’s commission or finder’s fee relating to the transactions contemplated
under this Agreement. Sellers agree, jointly and severally, to indemnify and
hold Buyer harmless from any claims for brokerage fees, finder’s fees or
commissions asserted by any person acting on either Seller’s behalf in
connection with this transaction.

 

4.16         Environmental Matters.

 

(a)          Sellers and, to Seller knowledge, all other occupants or users of
the Real Property have conducted their respective business, operations and
activities upon such Real Property in compliance with all Environmental
Requirements (as defined below), and no charge, complaint, action, suit,
proceeding, hearing, investigation, claim, demand, or notice has been filed or
commenced against Sellers in connection with Sellers’ ownership or operation of
the Stations alleging any failure to comply with any Environmental Requirement.

 



 10 

 

 

(b)          The Real Property is free of reportable amounts of Hazardous
Materials, and to Sellers’ knowledge, no Hazardous Material is currently, or at
any time has been, located in, on, under or about any of the Real Property,
whether originating from an on-site or off-site location or activity, in a
manner which violates any Environmental Requirement or which requires clean up
or corrective action of any kind. All above ground and underground storage
tanks, including the piping servicing the same, which contain a Hazardous
Material and are located on or service the Real Property are listed on Schedule
4.17. To Sellers’ knowledge, all such storage tanks are in compliance with
Environmental Requirements and are not leaking or otherwise discharging
Hazardous Materials.

 

(c)          “Environmental Requirements” means all applicable statutes,
regulations, rules, ordinances, codes, licenses, permits, orders, approvals,
plans, authorizations, policies and similar items of all governmental agencies,
departments, commissions, boards, bureaus or instrumentalities of the United
States, or of any state or political subdivision thereof, and all applicable
judicial, administrative and regulatory decrees, judgments and orders relating
to the protection of human health or the environment, including, without
limitation, the Clean Air Act; the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), the Emergency Planning and Community
Right to Know Act (“EPCRA”); the Federal Water Pollution Control Act; the
National Historic Preservation Act; the Occupational Safety and Health Act
(“OSHA”); the Oil Pollution Act; the Pollution Prevention Act; the Resource
Conservation and Recovery Act (“RCRA”); the Safe Drinking Water Act and the
Toxic Substance Control Act (“TSCA”), each as amended from time to time.

 

(d)          “Hazardous Materials” means any flammable explosives, radioactive
materials, hazardous waste, toxic substances or related materials, including,
without limitation, asbestos, polychlorinated biphenyls, ureas formaldehyde,
radon, and any substance included in any of the following: (a) any “hazardous
waste” as that term is defined by RCRA; (b) any “hazardous substance” as that
term is defined by CERCLA; (c) any “toxic substance” as that term is defined by
TSCA; (d) any oil or other petroleum product; and (e) any other substance,
pollutant, contaminant, chemical or industrial toxic or hazardous substance or
waste, including, without limitation, all hazardous materials defined and
regulated by any other Environmental Requirement.

 

4.17         Financial Statements.

 

(a)          AMC has delivered to Buyer the financial statements and information
relating to the Stations described in the Schedule of Financial Statements
attached as Schedule 4.17(a) (these statements, together with the monthly
statements to be furnished pursuant to Section 6.2(q), collectively, the
“Financial Statements”). The Financial Statements have been (or in the case of
those to be provided after the date hereof, will be) prepared by AMC in
accordance with generally accepted accounting principles, consistently applied,
and fairly present the financial condition and results of operations of the
Stations for the periods covered thereby (subject, in the case of interim
Financial Statements, to normal year-end adjustments and the absence of
footnotes).

 



 11 

 

 

(b)          Except as set forth in Schedule 4.17(b), and for conditions
affecting the radio broadcasting industry generally, since the date of the most
recent monthly Financial Statements delivered by AMC to Buyer prior to the
Effective Date, and through the Closing Date, there has been no Material Adverse
Change in the financial condition of the business of the Stations. For purposes
of this Section 4.17(b), “Material Adverse Change” means the failure of the
Stations to achieve ninety percent (90%) of the projected revenue budget as
reported in AMC’s Profit & Loss Budget Overview during any 120-day period
between the date hereof and the Closing Date. A copy of AMC’s Profit & Loss
Budget Overview (with the projected revenue budget) is attached as Schedule
4.17(b).

 

4.18         Tax Matters. Except as set forth in Schedule 4.19, all federal,
state, county and local tax returns, reports and declarations of estimated tax
or estimated tax deposit forms required to be filed by Sellers in connection
with their operations, personal property or payroll have been duly and timely
filed (after taking into account any approved extensions). Except as set forth
in Schedule 4.19, Sellers have paid all taxes which have become due under such
returns or pursuant to any assessment received by either of them, and have paid
all installments of estimated taxes due. All taxes, levies and other assessments
which Sellers are required by law to withhold or to collect have been duly
withheld or collected, and have been paid over to the proper governmental
authorities.

 

4.19         Survival of Representations and Warranties. All of Sellers’
representations and warranties contained in this Agreement shall survive the
Closing Date until the eighteen (18) month anniversary of the Closing Date;
provided, however, (i) representations which are the basis for claims asserted
under this Agreement prior to the expiration of such applicable time periods
shall also survive until the final resolution of those claims; (ii) the
representations and warranties made in Sections 4.17 and 4.19 shall survive for
a period of six (6) months following the expiration of the applicable statute of
limitations; and (iii) the representations and warranties made in Sections 4.1,
4.2, 4.5, 4.10, and 4.16 shall survive without contractual limitation. The right
to indemnification, payment of damages and other remedies based on
representations, warranties, covenants and obligations in this Agreement shall
not be affected by any investigation conducted or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with any such representation, warranty, covenant
or obligation.

 

5.          Buyer’s Representations and Warranties. The following
representations and warranties shall survive from the Closing Date for the
periods specified in Section 5.5. The Buyer represents and warrants to Sellers,
as of the date hereof and as of the Closing Date, as follows:

 

5.1           Formation, Standing and Power. Buyer is a limited liability
company, duly formed, validly existing and in good standing under the laws of
the State of Delaware, and as of the Closing Date shall be qualified to do
business in South Carolina. Buyer has all necessary power and authority to
execute and deliver this Agreement, to comply with its provisions and to
consummate the transactions contemplated hereby.

 



 12 

 

 

5.2           Authority for Transaction. Buyer’s execution and delivery of this
Agreement, its compliance with its provisions and the consummation of all of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of Buyer, and this Agreement is valid and binding
upon Buyer in accordance with its terms.

 

5.3           No Conflict. The execution and delivery of this Agreement by
Buyer, compliance by Buyer with all of its provisions, and the consummation of
the transactions contemplated hereby will not:

 

(a)          conflict with or result in a breach of any provision of Buyer’s
certificate of formation or limited liability company operating agreement;

 

(b)          result in a default, or give rise to any right of termination,
cancellation or acceleration, under any term, condition or provision of any
contract, encumbrance or other instrument or obligation to which Buyer is a
party, or by which it or any of its properties or assets may be bound; or

 

(c)          violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Buyer or any of its properties or assets.

 

Except for the approval of the FCC, certain filings required to be made with the
FCC after the Closing Date, and any filings required to be made with the
Securities Exchange Commission, no consent, waiver or approval by, notice to, or
filing with any person or entity is required in connection with the execution
and delivery of this Agreement by Buyer, compliance by Buyer with any of the
provisions hereof or the consummation of the transactions contemplated hereby.

 

5.4           Broker. Buyer has not incurred nor become liable for any broker’s
commission or finder’s fee relating to the transactions contemplated by this
Agreement. Buyer agrees to indemnify and hold Sellers harmless from any claims
for brokerage fees, finder’s fees or commissions asserted by any person, acting
on Buyer’s behalf in connection with this transaction.

 

5.5           Survival of Representations and Warranties. The representations
and warranties or Buyer made in Sections 5.1, 5.2, 5.3 and 5.4 shall survive
indefinitely.

 

6.          Sellers’ Covenants.

 

6.1           Access and Information. Sellers shall give Buyer and its
representatives full but reasonable access during normal business hours
throughout the period prior to Closing to the operations, properties, books,
contracts, agreements, leases, commitments and records of the Stations;
provided, however, that Buyer shall give Sellers reasonable advance notice of
exercising this right. Sellers shall furnish to Buyer all information concerning
the Stations’ affairs as Buyer may reasonably request.

 



 13 

 

 

6.2           Conduct of Stations’ Business. Prior to Closing, except as
expressly set forth in this Agreement, Sellers shall not, without the written
consent of Buyer, consent of which shall not be unreasonably withheld, enter
into any transaction other than those in the ordinary course of the business of
the Stations, and shall operate the Stations in the normal and usual manner.
Without limiting the foregoing, Sellers shall:

 

(a)          not enter into any employment contract relating to the Stations or
increase the compensation paid to any employee of the Stations;

 

(b)          not hire, fire, release or transfer any employee of the Stations
without discussing such employee action with Buyer. The Parties agree and
understand that Seller has final say on any such employee action;

 

(c)          maintain in force the insurance in effect on the date hereof;

 

(d)          not make any material change in the price or terms of advertising;

 

(e)          not make any sale, lease, transfer or other disposition of any of
the Assets, except where no longer used in the operation of the Stations or
where replaced by an asset of substantially similar value and usefulness;

 

(f)          not modify, amend, alter or terminate any of the Assigned
Contracts, or waive any default or breach thereunder, or modify, amend, alter or
terminate any other right relating to or included in the Assets;

 

(g)          maintain their books and records in accordance with prior practice;
maintain the Assets in adequate condition, ordinary wear and tear excepted;
maintain supplies of inventory and spare parts relating to the Stations at
levels consistent with past practices;

 

(h)          promptly notify Buyer upon Sellers’ becoming aware of the
resignation or contemplated resignation of any supervisory employee of the
Stations;

 

(i)          operate the Stations in accordance with the Licenses and comply
with all laws, rules and regulations applicable to them, including the rules and
regulations of the FCC;

 

(j)          not subject any of the Assets to any new lien, claim, charge, or
encumbrance (other than minor liens, claims, charges or encumbrances which will
not impair the value of the assets or materially interfere with their
occupation, use and enjoyment by Buyer in the normal course of its business, and
which shall be discharged as of the Closing Date) or increase any existing lien,
claim, charge or encumbrance;

 

(k)          not do, or omit to do, any act which will cause a default under, or
breach or termination of, any Assigned Contract;

 



 14 

 

 

(l)          take all actions reasonably necessary to obtain any required
consents of third parties to the transactions contemplated herein;

 

(m)          not enter into any contract or agreement, except for those
contracts set forth on Schedule 1.4, and for contracts which are entered into in
the ordinary course of business which involve consideration having a value not
in excess of Five Thousand and 00/100 ($5,000.00), individually, and Twenty-Five
Thousand and 00/100 ($25,000.00), in the aggregate, and which may be terminated
on not more than ninety (90) days’ notice without premium or penalty;

 

(n)          provide to Buyer, concurrently with filing thereof, copies of all
reports to and other filings with the FCC relating to the Stations; and provide
to Buyer, promptly upon receipt thereof by Sellers, copies of (i) any notices
from the FCC or any other governmental authority regarding the revocation,
suspension, or limitation of the rights under, or of any proceeding for the
revocation, suspension, or limitation of the rights under (or that such
authority may in the future, as the result of failure to comply with laws or
regulations or for any other reason, revoke, suspend or limit the rights under)
any License, or any other license or permit held by Sellers respecting the
Stations, and (ii) all protests, complaints, challenges or other documents filed
with the FCC by third parties concerning the Stations, together with, promptly
upon the filing or making thereof, copies of Sellers’ responses to such filings.
Sellers shall notify Buyer in writing immediately upon learning of the
institution or written threat of action against the Sellers involving the
Stations or Assets before the FCC or any other governmental agency;

 

(o)          not permit any of the Licenses to expire or to be surrendered or
voluntarily modified, or take any action (or fail to take any action) which
could cause the FCC or any other governmental authority to institute proceedings
for the suspension, revocation or limitation of rights under any License; or
fail to prosecute with due diligence any pending applications to any
governmental authority with respect to the Stations or any of the Licenses,
except for proceedings affecting the radio broadcasting industry generally;

 

(p)          pay or cause to be paid or provided for when due (except to the
extent contested in good faith and for which proper reserves have been
established) all income, property, use, franchise, excise, social security,
withholding, worker’s compensation and unemployment insurance taxes and all
other taxes of or relating to Sellers, the Assets and the employees required to
be paid to city, county, state, Federal and other governmental units up to the
Closing Date;

 

(q)          provide to Buyer, within thirty (30) days following the end of each
month, a statement of income (including a comparison to budget) for each Station
for that month and for the year-to-date period then ended; and

 

(r)          not agree or commit, whether in writing or otherwise, to take any
of the actions contrary to those specified in the foregoing clauses.

 



 15 

 

 

6.3           Consents to Assignment; Estoppel Certificates. Prior to Closing,
Sellers shall obtain any third-party consents necessary for the assignment of
any Assigned Contract, including any Real Property Lease (the “Consents”). With
respect to the Real Property Leases, the lessor’s Consent to the assignment of
the Real Property Lease (if required by the terms of the Real Property Lease)
must expressly provide that Buyer shall only be liable for obligations under the
Real Property Lease arising after Closing, that Buyer shall not be required to
place the leased premises into a condition better than existing on the Closing
Date and that Buyer shall not be required to remove any alterations or
improvements previously made to the leased premises (unless Buyer elects to do
so in its sole discretion). Further, at least 10 days prior to Closing, Sellers
shall obtain estoppel certificates duly executed by the lessors under the Real
Property Leases in form and substance satisfactory to Buyer. Notwithstanding
anything herein to the contrary, Buyer shall be entitled to terminate this
Agreement in the event the required Consents for the Real Property Leases are
not obtained in a form and substance satisfactory to Buyer. Notwithstanding
anything in this Agreement to the contrary, to the extent that an Assigned
Contract may not be assigned without the consent of any third party, and such
consent is not obtained prior to Closing, this Agreement and any assignment
executed pursuant to this Agreement shall not constitute an assignment thereof;
provided, however, with respect to each such contract, the parties shall
cooperate to the extent feasible in effecting a lawful and commercially
reasonable arrangement under which Buyer shall receive the benefits thereunder
from and after Closing, and to the extent of the benefits received, Buyer shall
pay and perform Sellers’ obligations arising thereunder from and after Closing
in accordance with its terms.

 

6.4           Title Insurance; Surveys. Sellers shall cooperate with Buyer
(provided that Sellers shall not be required to pay any consideration to Buyer
or any third party) so that Buyer can obtain, at Buyer’s sole cost and expense:

 

(a)          a title commitment from a title company selected by Buyer (the
“Title Company”) to issue a 2006 ALTA owner’s policy of title insurance (the
“Owner’s Policy”) insuring the fee simple interest in each parcel of the Owned
Real Property in such aggregate amount as Buyer reasonably directs, subject only
to Permitted Liens, together with copies of all recorded documents reflected
therein as exceptions to title (each a “Commitment”). The Commitment shall show
fee simple title to Owned Real Property in the applicable Seller and shall state
the requirements, if any, which, when satisfied, shall obligate the Title
Company to issue the Owner’s Policy insuring Buyer as being vested, as of the
Closing Date, with good and marketable fee simple title to each parcel of the
Owned Real Property, subject only to the Permitted Liens, and without excepting
from such insurance coverage the pre-printed so-called “standard” or “general
exceptions,” all without any undertakings, agreements or indemnifications
between any Seller and the Title Company; and

 

(b)          an ALTA survey of each parcel of the Owned Real Property (the
“Survey”), which shall reflect (i) no encroachments upon such parcels or
adjoining parcels by buildings, structures or improvements which would
materially adversely affect title or materially interfere with or impair the use
of the Owned Real Property for the purpose for which it is currently used or
materially adversely affect the value of the property, and (ii) access to such
parcels from a public street or indirect access to a public street.

 



 16 

 

 

Buyer shall have until thirty (30) days after receipt of Title Evidence (as
defined herein) to deliver written notice to Sellers of Buyer’s objections to
any claims, liens, exceptions, restrictions, easements, conditions, defects of
title or any other matters unacceptable to Buyer in its sole and absolute
discretion (hereinafter referred to as “Defects”) which may be shown by any
Commitment or Survey (said Commitment and Survey are hereinafter referred to
collectively as the “Title Evidence”), or to request such endorsements or
further assurances as may be required by Buyer. In the event Buyer so notifies
Sellers of any Defects (the “Defect Notice”), Sellers shall have fifteen (15)
days from the date of such Defect Notice within which to exercise its best
efforts to cure and remove same or, with Buyer’s approval, obtain title
insurance over such Defects. At Buyer’s election, Buyer may unilaterally extend
the time within which Sellers may cure such Defects; provided, however, Buyer
may at any time during such extended period elect to terminate this Agreement or
waive such objection. If Sellers are unable to effect a cure or obtain title
insurance acceptable to Buyer over such Defects within said fifteen (15) day
period or by the end of the additional period provided for above, Buyer may
within ten (10) days thereafter either (i) terminate this Agreement by written
notice to Buyer; (ii) waive such objections and proceed to acquire and take
title to the Owned Real Property subject to such waived objections; or (iii)
proceed to close and cure any Defects to which it has objected by deducting from
the Purchase Price or escrowing with the Title Company the sums necessary to
cure the Defects and cause the Title Company to insure or endorse over such
Defects in a manner satisfactory to Buyer in its discretion. If Buyer has not
affirmatively exercised any of the options set forth above within such ten (10)
days, Buyer shall be deemed to have elected the option set forth in subsection
(iii) of this paragraph.

 

6.5           Risk of Loss. Sellers shall bear all risk of loss or damage to any
of the Assets occurring prior to the Closing. In the event any loss or damage
occurs, the proceeds of any insurance policy covering such loss shall be used by
Sellers to repair, replace or restore any such loss prior to the Closing (or
with Buyer’s written consent the insurance proceeds may be assigned to Buyer in
lieu of Sellers undertaking such repair, replacement or restoration); provided,
however, that, if the proceeds of such insurance are not sufficient to repair,
replace or restore the loss, and Sellers do not provide additional funds for
such purpose upon request by Buyer, Buyer, if not then in default, may terminate
this Agreement. In the event such loss or damage prevents the broadcast
transmission of any of the Stations in the normal and usual manner, Sellers
shall give prompt written notice thereof to Buyer. If Sellers cannot restore the
facilities so that transmission can be resumed in the normal and usual manner by
the Transmission Restoration Deadline (defined below), Buyer, if not then in
default, shall have the right after such two-day period to terminate this
Agreement by giving written notice to Sellers. In the event of any such
termination under this Section 6.3, neither party shall have any further right
or liability hereunder, except as provided in Section 10. The “Transmission
Restoration Deadline” is two (2) business days, unless within such two such
business days Sellers have taken remedial steps to restore broadcast
transmission, in which case the deadline is extended to fifteen (15) days.

 

6.6           COBRA. Sellers shall be responsible for satisfying any and all
obligations under the continuation coverage provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), to provide
continuation coverage to or with respect to all employees and their
beneficiaries to whom COBRA is applicable as a result of any “qualifying event”
as defined in Section 4980B of the Code and Section 603 of the Employee
Retirement Income Security Act occurring on or before the Closing Date.

 



 17 

 

 

6.7           Public Announcements. Except as agreed in writing by Buyer or as
otherwise may be required by applicable law, Sellers will not, and will not
permit any agent or affiliate to issue, any press releases or otherwise make, or
permit any agent or affiliate to make, any public statements with respect to
this Agreement or the transactions contemplated hereby.

 

6.8           Like Kind Exchanges. Buyer or Sellers may elect to exchange the
Assets for other assets of a like kind in accordance with Section 1031 of the
Code, that is, Sellers may elect to treat the Assets as relinquished property
for such purposes and Buyer may elect to treat the Assets as replacement
property for such purposes. To the extent possible, the provisions of this
Section shall be interpreted consistently with this intent. To exercise any
rights under this Section, the party electing to exchange the Assets shall
provide the other with a written statement stating its intent to enter into an
exchange not later than twenty (20) days prior to the Closing Date. Either
party’s election to exchange, rather than sell or buy, the Assets for other
assets of a like kind shall be at no cost or liability to the other party. In no
event shall this Section 6.8 obligate Buyer to take title to any assets other
than the Assets, and in no event will this Section 6.8 obligate Sellers to take
title to any assets. Should this Agreement become part of a 1031 transaction,
the party electing to exchange the Assets (the “Exchanger”) hereby agrees that
the other party may enforce any and all representations, warranties, covenants
and other obligations of the Exchanger under this Agreement directly against the
Exchanger, and the other party agrees that Exchanger may enforce any and all
representations, warranties, covenants and other obligations of the other party
under this Agreement directly against the other party.

 

6.9           Contingent Applications. Concurrent with the execution of this
Agreement, AMP or ARP, as applicable, shall execute and deliver to Buyer written
permission to file contingent applications, substantially in the form attached
hereto as Exhibits B-1, B-2, and B-3, consenting to Buyer’s filing such
applications (“Modification Applications”), pursuant to Title 47 CFR §73.3517,
with the FCC to modify the license and/or construction permits with FCC File
Nos. BPH-20161020ABE, BLH-20150611AAW and BPH-20140424AAC to relocate,
respectively, Stations WALI(FM), WVSC(FM) and WLHH(FM) to new sites selected by
Buyer, in its sole discretion, and agreed to by the applicable Seller, which
agreement will not be unreasonably withheld, conditioned or delayed. Sellers
shall use their commercially reasonable best efforts to provide Buyer with such
cooperation in the preparation, filing and prosecution of such Modification
Applications as Buyer may reasonably request, and Buyer shall bear all costs and
expenses with regard to the preparation, filing and prosecution of the
Modification Applications. Sellers shall use commercially reasonable efforts to
assist Buyer in identifying a tract of land for the new WALI(FM) transmitter
site suitable to Buyer that Buyer would lease or purchase for the construction
of a tower at least 425 feet above ground level in height (the “New WALI Site”).
Sellers shall use commercially reasonable efforts to assist Buyer in obtaining
all local permits necessary to construct a new tower at the New WALI Site. Until
Buyer initiates program tests on WALI(FM) from the WALI Site, Sellers shall
maintain access to the transmitter site (“Licensed Site”) described in FCC
License No. BLH-19930303KE (Site coordinates: North latitude 32° 50’ 58”, West
longitude 80° 33’ 31”) and make Licensed Site available for Buyer’s use in order
to preserve the WALI(FM) license. Sellers acknowledge and confirm that
Construction Permit File No. BPH-20140424AAC for WLHH(FM) expires by its terms
on August 17, 2017 and that, prior to such expiration, Sellers shall take all
necessary steps to cancel the permit and file an application to replace it prior
to the date of expiration.

 



 18 

 

 

6.10         Schedules. Buyer and Sellers acknowledge that the Schedules to this
Agreement (the “Schedules”) have not yet been finalized by the Sellers. Sellers
covenant and agrees to deliver to Buyer proposed final versions of the Schedules
(the “Proposed Schedules”) within thirty (30) days of the date of this
Agreement. The Proposed Schedules shall be deemed final versions of the
Schedules for all purposes and shall form a part of, and be attached to, this
Agreement, unless such Proposed Schedules differ in any material respect from
the due diligence and other information and documentation pertaining to the
Seller sand the Stations (the “Due Diligence”) previously delivered to Buyer.
Buyer shall have ten (10) days from the date of its receipt of the Proposed
Schedules from Sellers to notify Sellers in writing of any discrepancies between
the Due Diligence and the Proposed Schedules (“Buyer’s Notice”). If, within the
ten (10) day period following Sellers’ receipt of Buyer’s Notice, Buyer and
Seller are unable to agree on the final form of the Schedules, then either party
which is not then in breach of any of the terms of this Agreement shall have the
right to terminate this Agreement by written notice to the other party, in which
event neither party shall have any further obligations to the other party,
except as provided in Section 10 hereof.

 

7.          Indemnification.

 

7.1           Indemnification by Buyer. From and after the Closing Date, Buyer
shall indemnify and hold harmless Sellers and their affiliates, each of their
respective shareholders, directors, officers, employees and agents, and each of
the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Sellers Indemnified Parties”) from and against any and all
Losses incurred by or asserted against any of the Sellers Indemnified Parties in
connection with or arising from (a) any breach by Buyer of its covenants and
agreements contained herein; or (b) any breach by Buyer of its representations
and warranties contained herein. As used in this Agreement, “Losses” means any
loss, cost, Liability, damage, penalty, fine, judgment, claim or expense
(including reasonable attorneys’ fees), and “Liability” means any liability or
obligation of whatever kind or nature (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for taxes.

 

7.2           Indemnification by Sellers. From and after the Closing Date,
Sellers, jointly and severally, shall indemnify and hold harmless Buyer and its
affiliates, each of their respective shareholders, directors, officers,
employees and agents, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “Buyer Indemnified Parties”) from and
against any and all Losses incurred by or asserted against any of the Buyer
Indemnified Parties in connection with or arising from (a) any breach by Sellers
of their covenants and agreements contained herein; (b) any breach by Sellers of
their representations and warranties contained herein; or (c) the Excluded
Liabilities.

 



 19 

 

 

7.3           Third-Party Claims. Promptly after receipt by a Sellers
Indemnified Party or a Buyer Indemnified Party (an “Indemnified Party”) of
notice of any matter or the commencement of any action, suit, arbitration,
inquiry, hearing, proceeding or investigation by or before any court of
competent jurisdiction, governmental or other regulatory or administrative
agency or commission or arbitral panel (“Action”) by a third party in respect of
which the Indemnified Party will seek indemnification hereunder (a “Third-Party
Claim”), the Indemnified Party shall notify each individual or entity that is
obligated to provide such indemnification (an “Indemnifying Party”) thereof in
writing but any failure to so notify the Indemnifying Party shall not relieve it
from any liability that it may have to the Indemnified Party other than to the
extent the Indemnifying Party is actually prejudiced by such failure. The
Indemnifying Party shall be entitled to participate in the defense of such
Third-Party Claim and, provided that within fifteen (15) days after receipt of
such written notice the Indemnifying Party confirms in writing its
responsibility therefore and demonstrates to the reasonable satisfaction of the
Indemnified Party its financial capability to undertake the defense and provide
indemnification with respect to such Third-Party Claim, to assume control of
such defense with counsel reasonably satisfactory to such Indemnified Party;
provided, however, that:

 

(a)          the Indemnified Party shall be entitled to participate in the
defense of such Third-Party Claim and to employ counsel at its own expense to
assist in the handling of such matter or claim;

 

(b)          the Indemnifying Party shall obtain the prior written approval of
the Indemnified Party before entering into any settlement of such Third-Party
Claim or ceasing to defend against such matter or claim (with such approval not
to be unreasonably withheld);

 

(c)          no Indemnifying Party shall consent to the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by each claimant or plaintiff to each Indemnified Party of a full and
complete release from all liability in respect of such Third-Party Claim; and

 

(d)          the Indemnifying Party shall not be entitled to control (but shall
be entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement of any Third-Party Claim to the extent the matter or claim seeks an
order, injunction, non-monetary or other equitable relief against the
Indemnified Party that, if successful, could materially interfere with the
business, operations, assets, condition (financial or otherwise) or prospects of
the Indemnified Party.

 

(e)          After written notice by the Indemnifying Party to the Indemnified
Party of its election to assume control of the defense of any such Third-Party
Claim and proof of its financial responsibility as provided in this Section 7.3,
the Indemnifying Party shall not be liable to such Indemnified Party hereunder
for any legal expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof other than reasonable costs of investigation
and of liaison counsel for the Indemnified Party; provided, however, that the
Indemnifying Party shall be liable for such legal expenses if the Indemnified
Party determines in good faith that the incurrence of the same is appropriate in
light of defenses not available to the Indemnifying Party, conflicts of interest
or other similar circumstances. If the Indemnifying Party does not assume
control of the defense of such Third-Party Claim as provided in this Section
7.3, the Indemnified Party shall have the right to defend such Third-Party Claim
in such manner as it may deem appropriate at the cost and expense of the
Indemnifying Party, and the Indemnifying Party will promptly reimburse the
Indemnified Party therefore in accordance with this Section 7. The reimbursement
of fees, costs and expenses required by this Section 7 shall be made by periodic
payments during the course of the investigations or defense, as and when bills
are received or expenses incurred.

 



 20 

 

 

7.4           Limitations on Indemnification.

 

(a)          Sellers will not be liable to the Buyer Indemnified Parties under
this Section 7 with respect to breaches of Sellers’ representations or
warranties unless and until the total amount of Sellers’ indemnification
obligation under this Section 7 for such breaches exceeds One Hundred
Seventy-Five Thousand and 00/100 Dollars ($175,000.00) (“Threshold Amount”);
provided that, once such indemnification obligations exceeds the Threshold
Amount, Sellers will indemnify the Buyer Indemnified Parties for the Threshold
Amount as well as any amounts exceeding the Threshold Amount. The aggregate
liability of Sellers under this Agreement with respect to claims made by the
Buyer Indemnified Parties for breaches of Sellers’ representations or warranties
will not exceed Four Million Six Hundred Thousand and 00/100 Dollars
($4,600,000.00) (the “Cap”); provided that such limitation and the Threshold
Amount will not apply to matters arising under Sections 4.1 (Formation; Standing
and Power), 4.2 (Authority for Transaction), 4.3 (Licenses), Section 4.5 (Title;
Real Property; Towers), Section 4.11 (No Conflict) and Section 4.16 (Broker).
Buyer will not be liable to the Sellers Indemnified Parties under this Section 7
with respect to breaches of Buyer’s representations or warranties unless and
until the total amount of Buyer’s indemnification obligation under this Section
7 for such breaches exceeds the Threshold Amount. Buyer’s aggregate liability
under this Agreement with respect to claims, for indemnification or otherwise,
made by the Sellers Indemnified Parties for breaches of Buyer’s representations
or warranties will not exceed the Cap.

 

(b)          Notwithstanding anything contained in Section 8.4(a) to the
contrary, the limitations and thresholds set forth in Section 8.4(a) will not
apply if the party seeking the protection of such limitations or thresholds had
knowledge of the breach of representation or warranty for which indemnification
is sought prior to the date on which such representation or warranty was made.

 

8.          FCC Approval.

 

8.1           Application for FCC Approval. Buyer and Sellers shall, within five
(5) business days from the date of this Agreement, join in an application (the
“Assignment Application”) to be filed with the FCC requesting its written
consent to the assignment of the FCC Licenses of the Stations from Sellers to
Buyer. Buyer and Sellers shall proceed with due diligence and promptly take all
steps necessary to the expeditious prosecution of the Assignment Application to
a favorable conclusion, using their best efforts throughout. If reconsideration
or judicial review is sought with respect to the FCC Consent (as defined in
Section 9.3 hereof), the party affected shall vigorously oppose such efforts for
reconsideration or judicial review; provided, however, that nothing herein shall
be construed to limit either party’s right to terminate this Agreement under
Section 10.2 hereunder.

 



 21 

 

 

8.2           Expenses. Each party shall bear its own expenses in connection
with the preparation of the applicable sections of the Assignment Application
and in connection with the prosecution of same. Except as provided in Section
6.9 regarding costs and expenses related to the Modification Applications,
Sellers and Buyer will divide and pay equally any other filing fee or grant fee
imposed by the FCC.

 

8.3           Designation for Hearing. If, for any reason, with respect to any
Assignment Application, the FCC advises that designation for hearing will be
required, either Buyer or Sellers, if not then in default, shall have the right,
by written notice within thirty (30) days of such notification, to terminate
this Agreement, in which event neither party shall have any rights or
liabilities hereunder except as provided in Section 10.

 

8.4           Time of FCC Consent. If approval of the assignment of the FCC
Licenses has not been granted within twelve (12) months from the date of filing
of the Assignment Application with the FCC, either party, if not then in
default, may terminate this Agreement by giving written notice to the other
party. Upon such termination, neither party shall have any further right or
liability hereunder, except as provided in Section 10.

 

8.5           Control of Stations. This Agreement shall not be consummated until
the FCC has given its written consent to the assignment of the FCC Licenses of
the Stations to the Buyer. Until the Closing, Buyer shall not, directly or
indirectly, control, supervise, direct or attempt to control, supervise or
direct the operation of the Stations, but such operation shall be the sole
responsibility of Sellers.

 

9.          Conditions to Parties’ Obligations.

 

9.1           Conditions to Buyer’s Obligations. The obligations of Buyer to
complete the transactions provided for herein shall be subject, at its election,
to satisfaction on or before the Closing Date of each of the following
conditions:

 

(a)          Representations and Warranties: All representations and warranties
of Sellers contained in this Agreement shall be true and correct in all respects
as of the Closing Date (except as otherwise provided in this Agreement), and
Buyer shall have received a certificate to that effect, dated as of the Closing
Date and signed by an officer of Sellers;

 

(b)          Pre-Closing Obligations: Each Seller shall have performed all
obligations required to be performed by it hereunder, the performance of which
has not been waived by Buyer, and Buyer shall have received a certificate to
that effect, dated as of the Closing Date and signed by an officer of each
Seller;

 



 22 

 

 

(c)          Due Authorization: Each Seller’s execution and delivery of this
Agreement, its compliance with its provisions and the consummation of all of the
transactions contemplated hereby shall have been duly and validly authorized by
all necessary action on the part of each Seller, and Buyer shall have received a
copy of all actions taken effecting the same;

 

(d)          Sellers’ Consents, etc.: All necessary notices, filings, consents
(include consents for Real Property Leases), waivers and approvals set forth in
Section 4.11 shall have been given, made or obtained, as the case may be, by
Sellers, in each case in form and substance reasonably satisfactory to Buyer,
and Buyer shall have received a true copy of each or shall have waived receipt
thereof;

 

(e)          No Bar: There shall not be in effect any judgment, decree or order
of, or position taken by, any court or administrative body of competent
jurisdiction, nor shall there have been any action, suit, proceeding or known
investigation instituted or threatened, nor shall any law or regulation have
been enacted or any action taken thereunder, which would, in Buyer’s reasonable
judgment, restrain, prohibit, make illegal, or subject Buyer to material damage
as a result of the consummation of the transactions contemplated hereby;

 

(f)          FCC Licenses: The FCC Licenses shall (i) have been renewed at their
most recent renewal for full terms under applicable FCC rules and shall have
been assigned and transferred to Buyer, (ii) be valid and existing
authorizations in every respect for the purpose of operating the Stations, (iii)
have been issued by the FCC under the Communications Act for the full terms
thereof, and (iv) contain no adverse modifications of their terms as of the date
thereof. Except for proceedings that affect the radio broadcasting industry
generally, no proceeding for the revocation, suspension or modification of the
FCC Licenses shall be in effect, and neither Sellers nor Buyer shall have
received any notice that any governmental authority may institute any such
proceedings;

 

(g)          Property Condition/Title: There shall not be any change in title to
the Owned Real Property and the Title company shall be willing to issue its
Owner’s Policy for each parcel of Owned Real Property in the form required by
the terms of this Agreement and without any changes from the original Commitment
delivered to Buyer;

 

(h)          Property Condition: There shall be no adverse change in the
environmental condition of the Real Property, and the physical condition of the
Real Property shall be substantially the same on the Closing Date as on the date
of this Agreement, reasonable wear and tear excepted. No portion of the Real
Property shall have become the subject of a proposed environmental cleanup or
remediation plan of action prior to Closing or listed or proposed for listing on
the NPL list or the ERCDIS list of the U.S. Environmental Protection Agency or
any similar state or federal listing of sites containing environmental hazards;

 

(i)          Revised Commitment: Buyer’s receipt of a revised Commitment as to
each parcel of Owned Real Property which has the effect of updating through and
to the Closing Date the Commitment, together with a marked commitment for an
Owner’s Policy issued by the Title Company, dated as of the Closing Date, in
such aggregate amount as Buyer reasonably directs and otherwise in conformance
with the Commitment, in which the Title Company has committed to insure over any
“gap” period, together with such endorsement of the Owner’s Policy as desired by
Buyer;

 



 23 

 

 

(j)          Studio Lease: Buyer and ARP shall mutually agree to the terms and
conditions of a lease of 2,500 square feet of ARP’s studio site at 10 Westbury
Park, Suite 10, Bluffton, South Carolina, which terms will include, by way of
example and not limitation, (i) an initial term of seven (7) years with an
additional two (2) five (5) year renewal terms and (ii) payment by Buyer of its
pro rata share of property taxes and insurance based on square footage used (the
“Studio Lease”). Additionally, Buyer may elect to lease up to an additional
2,500 square feet on terms and conditions to be mutually agreed to by Buyer and
ARP. Initial rent if Buyer leases 2,500 square feet will be $17 per square foot,
and such initial rent may be reduced by up to $2 per square foot depending upon
the amount of additional space Buyer leases in excess of 2,500 square feet. Rent
will be subject to yearly increases of two percent (2%);

 

(k)          Further Closing Documents: Sellers shall have delivered to Buyer
the following documents and instruments in form reasonably satisfactory to
counsel to Buyer:

 

(1)         Certificate of the South Carolina Secretary of State attesting to
the good standing of each Seller dated as of a date fifteen (15) business day or
less from the Closing Date;

 

(2)         Evidence that the Real Property Leases and assignments of those
leases shall have been executed by Sellers, as applicable, and each landlord,
and duly recorded with the recorder’s office in the jurisdiction where the
property is located;

 

(3)         Warranty Bill of Sale transferring to Buyer title to the Tangible
Assets;

 

(4)         Assignment and Assumption Agreement assigning to Buyer the Licenses,
Assigned Contracts, Call Letters, Intellectual Property and Business Records;

 

(5)         Certified copies of each Seller’s articles, bylaws, limited
liability company agreement, resolutions approving the transactions completed by
this Agreement, and a certificate of incumbency demonstrating each Seller’s
authority to enter into this Agreement and the transactions contemplated
therein;

 

(6)         Duly executed South Carolina special warranty deed for each parcel
of Owned Real Property, subject only to the Permitted Liens;

 

(7)         Duly executed customary owner’s affidavits for each parcel of Owned
Real Property and all certificates, affidavits, indemnifications, undertakings
and other evidence as may reasonably be required to induce the Title Company to
issue the Owner’s Policy required by this Agreement;

 



 24 

 

 

(8)         Written evidence of compliance with the Foreign Investment in Real
Property Tax Act (“FIRPTA”);

 

(9)         Any state, county and local transfer tax declarations and forms
required by law to the executed by Sellers;

 

(10)        The Studio Lease, duly executed by ARP;

 

(l)          Real Estate Charges: Except as otherwise expressly provided herein,
all taxes, assessments, utilities, insurance and water charges shall have been
prorated between Buyer and Sellers to the Closing Date;

 

(m)          Possession: Sellers shall have delivered to Buyer actual possession
of the Assets and shall have electronically filed with the FCC notice of
consummation of the FCC Consent and provided a copy of the filed notice to
Buyer; and

 

(n)          Due Diligence: Buyer shall be satisfied, in its sole and absolute
discretion, with the results of its due diligence investigation. If Buyer has
provided notice to Sellers of conditions or facts that Buyer considers
unsatisfactory, Sellers shall have remedied such conditions or facts to the
satisfaction of Buyer prior to the Closing.

 

9.2           Conditions to Sellers’ Obligations. The obligations of Sellers to
complete the transactions provided for herein shall be subject, at their
election, to satisfaction on or before the Closing Date of each of the following
conditions:

 

(a)          Representations and Warranties: All representations and warranties
of Buyer contained in this Agreement shall be true and correct in all respects
as of the Closing Date (except as otherwise provided in this Agreement), and
Sellers shall have received a certificate to that effect, dated as of the
Closing Date and signed by an officer of Buyer;

 

(b)          Pre-Closing Obligations: Buyer shall have performed all obligations
required to be performed by it hereunder, the performance of which has not been
waived by Sellers, and Sellers shall have received a certificate to that effect,
dated as of the Closing Date and signed by an officer of Buyer;

 

(c)          Due Authorization: Buyer’s execution and delivery of this
Agreement, its compliance with its provisions and the consummation of all of the
transactions contemplated hereby shall have been duly and validly authorized by
all necessary action on the part of Buyer, and Sellers shall have received a
copy of all required consents effecting the same;

 

(d)          No Bar: There shall not be in effect any judgment, decree or order
of, or position taken by, any court or administrative body of competent
jurisdiction, nor shall there have been any action, suit, proceeding or known
investigation instituted or threatened, nor shall any law or regulation have
been enacted or any action taken thereunder, which would, in Sellers’ reasonable
judgment, restrain or prohibit, make illegal, or subject Buyer to material
damage as a result of, the consummation of the transactions contemplated hereby;

 



 25 

 

 

(e)          Further Closing Documents: Buyer shall have delivered to Sellers
the following documents and instruments:

 

(1)         Certificates of the Delaware Secretary of State attesting to the
good standing of Buyer in such jurisdiction dated as of a date fifteen (15)
business day or less from the Closing Date;

 

(2)         Assignment and Assumption Agreement by which Buyer assumes the
Licenses, Assigned Contracts, Call Letters, Intellectual Property and Business
Records; and

 

(3)         The Studio Lease, duly executed by Buyer.

 

(f)          Real Estate Matters: Except as otherwise expressly provided herein,
all taxes, assessments, utilities, insurance and water charges shall have been
prorated between Buyer and Sellers to the Closing Date.

 

9.3           Mutual Conditions. The obligations of Buyer and Sellers to
consummate this Agreement and the transactions contemplated hereby are subject
to satisfaction at the time of the Closing of the condition that the FCC shall
have issued its consent to the assignment requested in the Assignment
Application (the “FCC Consent”), that any condition to the effectiveness of the
FCC Consent which is specified therein shall have been met and, subject to
Buyer’s rights as provided in this Section 9.3, the same shall have become a
Final Action. Notwithstanding the foregoing, Buyer may waive the condition
precedent that the FCC Consent shall have become a Final Action (which waiver,
if made by Buyer, shall be deemed also made by Sellers); provided, however, that
the FCC Consent shall have been issued by the FCC without opposition thereto by
any person and, provided further, however, that such waiver shall be conditioned
on the parties executing an “Unwind Agreement” at Closing containing usual and
customary terms and conditions to restore the parties to the status quo ante in
the event the FCC Consent does not become a Final Action. As used in this
Agreement, “Final Action” means an order of the FCC with respect to which no
appeal, no petition for re-hearing, reconsideration, or stay, and no other
administrative or judicial action contesting such consent or approval, is
pending and as to which the time for filing any such appeal, petition or other
action has expired or, if filed, has been denied, dismissed, or withdrawn and
the time for instituting any further legal proceeding has expired.

 

10.         Closing. Subject to the terms and conditions herein stated, the
parties agree as follows:

 

10.1         Closing Date. The closing of the transactions provided for in this
Agreement (the “Closing”) shall be held not later than ten (10) days following
the date upon which the order of the FCC approving the assignment of the FCC
Licenses for the Stations from AMC to Buyer has become a Final Action, unless
Buyer has waived the Final Action condition (the “Closing Date”). Such Closing
shall take place at the Troy, Michigan offices of Bodman PLC, at 10:00 a.m. on
the Closing Date, or at such other place and time as mutually agreed in writing
by the parties, including by the electronic exchange of executed documents.
Notwithstanding the foregoing, Buyer shall have the right to require that
Closing at any time following FCC approval even if such approval has not yet
become a Final Action. The Closing will be deemed to be effective as of 12:01
a.m. on the Closing Date.

 



 26 

 

 

10.2         Failure to Close; Termination. This Agreement may be terminated at
any time prior to the Closing Date, as follows:

 

(a)          by the mutual consent of Sellers and Buyer evidenced by a signed
termination agreement;

 

(b)          by Buyer, upon written notice to Sellers, if (i) on the Closing
Date, without any breach by Buyer of its obligations hereunder, either Seller
has not complied with one or more of the conditions set forth in Section 9.1
(and such compliance is not waived by Buyer) or (ii) if either Seller shall have
breached any of its representations, warranties or obligations hereunder (which
breach shall not have been cured in all material respect or waived by Buyer
prior to the earlier of the Closing Date or within thirty (30) days after Buyer
has given notice to Sellers of such breach); or

 

(c)          by Sellers, upon written notice to Buyer, if (i) on the Closing
Date, without any breach by Sellers of their obligations hereunder, Buyer has
not complied with one or more of the conditions set forth in Section 9.2 (and
such compliance is not waived by Sellers) or (ii) if Buyer shall have breached
any of its representations, warranties or obligations hereunder (which breach
shall not have been cured in all material respects or waived by Sellers prior to
the earlier of the Closing Date or within thirty (30) days after Sellers has
given notice to Buyer of such breach); or

 

(d)          as provided by Sections 6.4, 6.5, 6.19, 8.3 or 8.4 of this
Agreement.

 

In the event that this Agreement is terminated, it shall thereupon become void
and of no effect; provided, however, that nothing in this Section 10.2 shall be
deemed to release any party from liability for any breach by such party of the
terms and provisions of this Agreement or impair the right of the Buyer to
compel specific performance of Sellers of its obligations under this Agreement.
If this Agreement is terminated under Section 10.2(b), the Deposit and any
earnings thereon shall be delivered by the Escrow Agent to Buyer as liquidated
damages, which shall be the sole remedy of Buyer for such breach. In any other
case, if the Closing does not occur and the Agreement is terminated, the Deposit
shall be delivered by the Escrow Agent to Sellers, which shall be the sole
remedy of Sellers for any breach by Buyer. All payments by the Escrow Agent
shall be made in accordance with the procedures and provisions set forth in the
Escrow Agreement and this Agreement.

 



 27 

 

 

11.         Remedies. Notwithstanding anything to the contrary herein contained,
it is agreed that the rights and privileges granted to Buyer in this Agreement
are special and unique and that Buyer shall be entitled to seek, in a court of
competent jurisdiction, injunctive and other equitable relief, including without
limitation specific performance, and if such relief is granted, Buyer shall be
entitled to recover from Sellers all costs and expenses (including reasonable
attorneys’ fees) incurred in securing such injunctive or other equitable relief.
Nothing in the foregoing shall limit Buyer’s right to seek monetary damages in
addition to injunctive or equitable relief, and the parties agree that Buyer’s
rights and remedies hereunder shall be cumulative. Sellers’ sole and exclusive
remedy for breach by Buyer shall be to retain the Deposit as liquidated damages.

 

12.         Further Covenants.

 

12.1         Taxes. All taxes originating from this transaction shall be paid by
the party responsible by law to pay such tax.

 

12.2         Station Employees. Buyer shall have the right, but not the
obligation, to extend offers of employment after closing to each employee of the
Stations.

 

12.4         Expenses of the Parties. Except as otherwise expressly provided in
this Agreement, all expenses involved in the preparation, negotiation,
authorization and consummation of this Agreement and the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
counsel and accountants, shall be borne solely by the party who shall have
incurred the same, and no other party shall have any responsibility with respect
thereto.

 

12.5         Broker’s Fee. Each party will be solely responsible for any and all
brokerage fees asserted against it by a person or entity claiming entitlement to
such fees as a result of this transaction.

 

12.6         Further Assurances. Each party shall cooperate with the other, take
such further action, and execute and deliver such further documents, as may be
reasonably requested by any other party in order to carry out the terms and
purposes of this Agreement. Without limiting the generality of the foregoing,
from and after the Closing Date:

 

(a)          each party shall file all tax returns consistent with the
allocation of the Purchase Price as described in Section 2.2, and no party shall
take any position on audit or in litigation which is inconsistent with such
allocation if such position would result in the payment of any additional tax
by, or the disallowance of any deduction or credit to, any other party; and

 

(b)          upon request, each party shall take such action and deliver to the
requesting party such further instruments of assignment, conveyance or transfer
and other documents of further assurance as in the opinion of counsel to the
requesting party may be reasonably desirable to assure, complete and evidence
the full and effective transfer, conveyance and assignment of the Assets and
possession thereof to Buyer, its successors and assigns, and the performance of
this Agreement by Sellers and Buyer in all respects.

 



 28 

 

 

13.         General Provisions.

 

13.1         Survival of Representations, Warranties and Covenants. The several
representations, warranties and covenants of the parties herein contained, and
the provisions hereof which by their terms are to be performed after the Closing
Date, shall survive the Closing Date for the periods set forth herein, and shall
be effective regardless of any investigation which may have been or may be made
at the time by or on behalf of the party to whom such representations,
warranties, covenants and agreements are made.

 

13.2         Amendment and Waiver. This Agreement may be amended only by a
writing executed by each of the parties hereto. No waiver of compliance with any
provision or condition hereof, and no consent provided for herein, shall be
effective unless evidenced by an instrument in writing, duly executed by the
party sought to be charged therewith. No failure or delay on the part of any
party to exercise any of its rights hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise by any party of any right preclude any
other or future exercise thereof or the exercise of any other right.

 

13.3         Assignment. No party shall assign or attempt to assign any of its
rights or obligations under this Agreement without the prior written consent of
the other party; provided, however, that Buyer may assign any and all of its
rights hereunder to any affiliate of Buyer.

 

13.4         Notices. All notices, consents, waivers and other communications
required or permitted under this Agreement shall be sufficiently given for all
purposes hereunder if in writing and (a) hand delivered, (b) sent by certified
or registered mail, return receipt requested and proper postage prepaid, (c)
sent by a nationally recognized overnight courier service, (d) sent by facsimile
or (e) sent by electronic mail, in each case to the address or facsimile number
and to the attention of the party (by name or title) set forth below (or to such
other address and to the attention of such other person as a party may designate
by written notice to the other parties):

 

If to Sellers:

 

Apex Media Corporation

2294 Clements Ferry Road

Charleston, South Carolina 29492

Attn.: G. Dean Pearce

Facsimile: (843) 972-1200

Phone: (843) 972-1100

E-mail: dean@apexmediacorp.com

 

with a copy (which shall not constitute notice) to:

 

Putbrese Hunsaker & Trent, PC

200 South Church Street

Woodstock, VA 22664

Attn: John C. Trent, Esq.

Facsimile: (540) 459-7656

Phone: (540) 459-7646

E-mail: fccman3@shentel.net

 



 29 

 

 

If to Buyer:

 

Saga Quad States Communications, LLC

c/o Saga Communications, Inc.

73 Kercheval Avenue, Suite 201

Grosse Pointe Farms, Michigan 48236

Attn: Samuel D. Bush

Facsimile: (313) 886-7150

Phone: (313) 886-7070

E-mail: sbush@sagacom.com

 

with a copy (which shall not constitute notice) to:

 

Smithwick & Belenduik, P.C.

5028 Wisconsin Avenue, NW

Suite 301

Washington, D.C. 20016

Attn: Gary S. Smithwick, Esq.

Facsimile: (202) 363-4366

Phone: (202) 363-4560

E-mail: gsmithwick@fccworld.com

 

and

 

Bodman PLC

201 W. Big Beaver Road, Suite 500

Troy, Michigan 48084

Attn: David C. Stone, Esq.

Facsimile: (248) 743-6022

Phone: (248) 743-6045

E-mail: dstone@bodmanlaw.com

 

The date of giving of any such notice, consent, waiver or other communication
shall be (i) the date of delivery if hand delivered, (ii) the date of receipt
for certified or registered mail, (iii) the day after delivery to the overnight
courier service if sent thereby, and (iv) the date of facsimile transmission or
electronic mail on production of a transmission report or delivery confirmation
that indicates that the facsimile or electronic mail was sent in its entirety to
the facsimile number or electronic mail address of the recipient. Any party may
change its address for the purpose hereof by giving notice in accordance with
the provisions of this Section 13.4.

 



 30 

 

 

13.5         Binding Effect. Subject to the provisions of Section 13.3, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. This Agreement creates no rights of
any nature in any person not a party hereto.

 

13.6         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan, and any legal action with
respect hereto shall be brought in the state or federal court in the State of
Michigan having jurisdiction over such action.

 

13.7         Effect of Agreement. This Agreement, along with the related
agreements contemplated hereby, sets forth the entire understanding of the
parties, and supersedes any and all prior agreements, arrangements and
understandings, written or oral, relating to the subject matter hereof.

 

13.8         Headings; Counterparts. The Article and Section headings of this
Agreement are for convenience of reference only and do not form a part hereof
and do not in any way modify, interpret or construe the intention of the
parties. This Agreement and any related agreements may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures of the parties
by facsimile or electronic mail shall be deemed to be deemed to be their
original signatures for all purposes.

 

13.9         Guaranty. In consideration of the execution and delivery of this
Agreement by the Buyer, the Owner does hereby guarantee to Buyer full and prompt
payment and performance of all of the obligations of Sellers as set forth in
this Agreement and any other agreement, certificate or instrument executed and
delivered by Sellers pursuant to this Agreement, including, by way of example
and not limitation, all obligations under Article 7 hereof (collectively, the
“Obligations”), in each case as if the Obligations were direct and primary
obligations of the Owner.

 

[Signature Page Follows]

 

 31 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first written above.

 

SELLERS:       Apex Media Corporation, a South Carolina corporation       By:
/s/ G. Dean Pearce   Name: G. Dean Pearce   Title: President       Pearce
Development, LLC, a South Carolina limited liability company     By: /s/ G. Dean
Pearce   Name:  G. Dean Pearce   Title: President       BUYER:       Saga Quad
States Communications, LLC, a Delaware limited liability company     By: /s/
Samuel D. Bush   Name: Samuel D. Bush   Title: Treasurer       OWNER:      
Solely as to Section 13.9:       /s/ G. Dean Pearce   G. Dean Pearce  

  

 

 

 

List of Schedules

 

Schedule 1.1 Licenses     Schedule 1.2 Real Property     Schedule 1.3 Tangible
Assets     Schedule 1.4 Assigned Contracts     Schedule 1.6 Intellectual
Property     Schedule 1.9 Excluded Assets     Schedule 2.2 Additional Purchase
Price     Schedule 4.5 Liens, Encumbrances, etc.     Schedule 4.8 Employees    
Schedule 4.13 Insurance     Schedule 4.17 Storage Tanks     Schedule 4.18
Financial Statements     Schedule 4.19 Tax Matters

 

List of Exhibits

 

Exhibit A Escrow Agreement     Exhibit B-1 Form of Permission to File Contingent
Application (WALI)     Exhibit B-2 Form of Permission to File Contingent
Application (WVSC)     Exhibit B-3 Form of Permission to File Contingent
Application (WLLH)

 

 

 

 

Schedule 2.2

 

Additional Purchase Price

 

Effective at Closing, Buyer shall grant to AMC (assignable to AMC’s affiliates)
the right, during the period commencing on the Closing Date and ending three (3)
years thereafter, to air up to One Thousand (1,000) 30-second radio commercials
to be used solely to advertise an apartment complex owned by AMC or its
affiliate (the “Commercials”). The Commercials will be limited to airing between
the hours of 6:00 am and 8:00 pm, local time, and run, as determined by AMC or
its affiliate, in their commercially reasonable discretion, only on Stations
WAVF(FM), WCKN(FM) or WMXZ(FM). The Commercials will be broadcast at such dates
and times as mutually agreed by Buyer and AMC; provided, however, that the
Commercials will be limited to airing only on Sunday, Monday or Tuesday of any
week during the first twelve (12) days of any calendar month.

 



 

 